DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Reed on March 5, 2021.
The application has been amended as follows: 

5. (Canceled) 

11. (Currently Amended) The method of claim 1, further comprising write locking at least impacted subgroups of the impacted similarity groups in order to support  with other operations.

19. (Currently Amended) The method of claim 13, further comprising write locking the impacted similarity groups such that the garbage collection operation and other operations can occur concurrently.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.  The restriction requirement between claims 2-10, 12, 14-18, and 20, and claims 11 and 19 , as set forth in the Office action mailed on June 29, 2020, has been reconsidered in view of the allowability of claims to the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 29, 2020 is withdrawn.  Claims 11 and 19, directed to write locking for concurrent operations are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1 and 13) “… determining sizes of the impacted similarity groups individually and determining a size of all the impacted similarity groups; determining a number of workers to perform the garbage collection operation that cleans the deleted objects stored in the storage system from objects stored in the storage system based on 
As dependent claims 2-4, 6-12, and 14-20 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
LU (Patent No.: US 9,411,815 B1) teaches scanning data chunks stored in first storage areas (e.g. CRs or containers) to determine the similarity of the data chunks based on sketches of the data chunks, and the data chunks are grouped into multiple groups based on the similarity of the data chunks, where the groups of data chunks are retrieved from the first storage areas and compressed and stored to second storage areas, so that the chunks can be deleted as part of garbage collection. However, LU does not teach determining sizes of the impacted similarity groups individually and determining a size of all the impacted similarity groups; determining a number of workers to perform the garbage collection operation that cleans the deleted objects stored in the storage system from objects stored in the storage system based on the sizes of the impacted similarity groups individually and a size of all the impacted similarity groups; assigning each of the workers a range of the impacted similarity groups based on the sizes impacted similarity groups and the size of all the impacted similarity groups.

THOMSEN (Pub. No.: US 2019/0018742 A1) teaches determining the number of parallel running garbage collector threads based on available resources and/or an amount of garbage for collection, where more garbage collectors can be added or decreased based on monitoring processor resource usage. However, THOMSEN does not teach determining sizes of the impacted similarity groups individually and determining a size of all the impacted similarity groups; determining a number of workers to perform the garbage collection operation that cleans the deleted objects stored in the storage system from objects stored in the storage system based on the sizes of the impacted similarity groups individually and a size of all the impacted similarity groups; assigning each of the workers a range of the impacted similarity 
WALLACE (Pub. No.: WO 2018/191709 A1) teaches slice recipes and object recipe allow for each slice of tlie data and the data, respectively, to be reconstructed from the data stored in the object storage, where received data is divided into slices, where the slices may be deduplicated by matching each slice to a similarity group; the metadata associated with the matched similarity group may specify fingerprints of a subset of segments, and for each slice, a fingerprint of each segment of the slice may be matched to the fingerprints of the subset of the segments; any fingerprints that are not matched to any of the fingerprints of the subset of the segments may be added to compression regions; fingerprints corresponding to each fingerprint that was not a match may be added to the metadata of the similarity group. However, WALLACE does not teach determining sizes of the impacted similarity groups individually and determining a size of all the impacted similarity groups; determining a number of workers to perform the garbage collection operation that cleans the deleted objects stored in the storage system from objects stored in the storage system based on the sizes of the impacted similarity groups individually and a size of all the impacted similarity groups; assigning each of the workers a range of the impacted similarity groups based on the sizes impacted similarity groups and the size of all the impacted similarity groups.
HORIE (Pub. No.: US 2018/0113805 A1) teaches work regions are divided for parallel compaction, where the number of GC threads (i.e. number of workers) is decreased in order to enlarge each size of the work region. However, HORIE does not 
DAVIS (Pub. No.: US 2020/0133841 A1) teaches dynamically modifying an amount of resources allocated to scanning the region of the database based on a performance threshold, where when resources are in high demand, reducing the amount of resources available to the scalable garbage collection processes. However, DAVIS does not teach determining sizes of the impacted similarity groups individually and determining a size of all the impacted similarity groups; determining a number of workers to perform the garbage collection operation that cleans the deleted objects stored in the storage system from objects stored in the storage system based on the sizes of the impacted similarity groups individually and a size of all the impacted similarity groups; assigning each of the workers a range of the impacted similarity groups based on the sizes impacted similarity groups and the size of all the impacted similarity groups.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138